Title: To Thomas Jefferson from Isaac Cooper, 24 April 1806
From: Cooper, Isaac
To: Jefferson, Thomas


                        
                            Washington 24th Apl 1806
                        
                        His Excellency Th jefferson   To Isaac Cooper Jr
                  
                     
                        
                           
                           
                           dolls
                           
                        
                        
                           june 7th 1805—
                           to Straining a painting on mahogany board and white frame for Do delivered to Mr g Stewart
                           4
                           
                        
                        
                           Decmbr 27
                           to framing & glazing a Drawing
                           8
                           
                        
                        
                           
                           to framing & glazing a Print
                           4
                           
                        
                        
                           March 10th 1806
                           to framing & glazing a drawing
                           6
                           
                        
                        
                           
                           to framing two large Prints
                           18
                           
                        
                        
                           
                           to framing & glazing a small Print
                           1
                           .25
                        
                        
                           
                           
                           $ 41
                           .25/100
                           
                        
                     
                  
                  Rd Payment in full
                        
                            Isaac Cooper
                     
                        
                    